Exhibit 10.1

DFC GLOBAL CORP.

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment Agreement”) is dated December 23, 2011, and entered into by and
among DFC GLOBAL CORP., a Delaware corporation, f/k/a DOLLAR FINANCIAL CORP.
(“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation (“DFG” and
together with any entity joined from time to time as a Borrower pursuant to the
Credit Agreement referred to below, collectively, the “US Borrowers” and each a
“US Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized
under the laws of the Province of Nova Scotia, Canada (the “NMM”), DOLLAR
FINANCIAL U.K. LIMITED, a limited liability company incorporated under the laws
of England and Wales with registered number 03701758 (“Dollar UK”), INSTANT CASH
LOANS LIMITED, a limited liability company incorporated under the laws of
England with a registered number of 02685515 (“ICL” and together with Dollar UK,
NMM and any entity joined from time to time as a Borrower pursuant to the Credit
Agreement referred to below, collectively, the “Non-US Borrowers” and each a
“Non-US Borrower” and the Non-US Borrowers together with the US Borrowers,
collectively, the “Borrowers”), any entity joined from time to time as an
Additional Borrower or as a Non-Loan Party Borrower pursuant to the Credit
Agreement referred to below, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and as Security Trustee for the
Lenders under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), and the Lenders party hereto, comprising Required
Lenders under the Credit Agreement (the “Amendment Lenders”).

RECITALS

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of March 3, 2011, by and among Holdings, the Borrowers, the Lenders,
the Administrative Agent and various other parties thereto (as amended,
restated, supplemented or otherwise modified form time to time, the “Credit
Agreement”), the Lenders agreed, inter alia, to extend various credit facilities
to the Borrowers. Capitalized terms used herein without duplication shall have
the same meanings set forth in the Credit Agreement.

WHEREAS, the Borrowers have requested and the Administrative Agent and the
Amendment Lenders have agreed, upon the terms and subject to the conditions set
forth herein, to those certain amendments and modifications to the Credit
Agreement set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other credit accommodations given or to
be given to the Borrowers by the Lenders from time to time, the parties hereto
agree as follows:

1. Amendment to Section 1.1 of the Credit Agreement. The following definition
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“Specified Swap Agreement”: any Swap Agreement, between a Loan Party and a
Qualified Counterparty, in respect of interest rates or currency exchange rates,
to the extent permitted under Section 7.12(a).

2. Amendment to Section 6.2(e) (Certificates; Other Information) of the Credit
Agreement. Section 6.2.(e) is hereby amended by replacing the reference to “ten
(10)” with “thirteen (13)”.

3. Amendment to Section 7.2(n) (Indebtedness) of the Credit Agreement.
Section 7.2(n) is hereby amended and restated to read in its entirety as
follows:

(n) additional unsecured Indebtedness of the Loan Parties; provided that,
(i) the Loan Parties have provided drafts of the documents evidencing such
Indebtedness to the Administrative Agent not less than three (3) Business Days
prior to execution (and shall promptly provide copies of such documents to the
Administrative Agent after execution); (ii) such Indebtedness contains no
financial maintenance covenant that is in addition to or more restrictive than
the covenants contained in Section 7.1 of this Agreement; (iii) the Indebtedness
is issued pursuant to an indenture or agreement which either (A) does not
contain any negative covenants or events of default (or comparable provisions)
that are in addition to or more restrictive than the negative covenants and
events of default contained in this Agreement (any such additional or more
restrictive covenant, event of default or comparable provision, an “Additional
Restriction”), or (B) does not contain Additional Restrictions which are, in the
aggregate, materially more restrictive than the negative covenants and Events of
Default in this Agreement, and the Loan Parties have provided a written
certification to the Administrative Agent certifying thereto (it being
acknowledged and agreed that the HY Indenture and the indentures for the
Existing Convertible Notes would meet this standard); (iv) there is no Default
or Event of Default in existence or that would be continuing after the
incurrence of such Indebtedness; (v) the Borrowers would be in Pro Forma
Compliance after the incurrence of such Indebtedness; and (vi) such Indebtedness
shall not have any scheduled maturity, unconditional put or similar right, until
a date which is at least six (6) months after the Termination Date.

4. Amendment to Section 7.6 (Restricted Payments) of the Credit Agreement.
Section 7.6 is hereby amended by adding the following text immediately prior to
the period at the end of such subsection (e) thereof: “; and (f) the purchase,
redemption, defeasance, retirement or other acquisition of Capital Stock of
Holdings from, or payments on account of Capital Stock to, the

 

- 2 -



--------------------------------------------------------------------------------

counterparty to any Swap Agreement permitted under Section 7.12(b) hereof, in
connection with the performance of the terms of such Swap Agreement”.

5. Amendments to Section 7.8 (Investments) of the Credit Agreement. Section 7.8
is hereby amended by adding the following text immediately prior to the period
at the end of such subsection (l) thereof: “; (m) Swap Agreements permitted
under Section 7.12 hereof; and (n) the purchase, redemption or other acquisition
of Capital Stock of Holdings from the counterparty to any Swap Agreement
permitted under Section 7.12(b) hereof, in connection with the performance of
the terms of such Swap Agreement”.

6. Amendment to Section 7.8(f) (Investments) of the Credit Agreement.
Section 7.8(f) is hereby amended by replacing the reference to “$40,000,000”
with “$60,000,000”.

7. Amendment to Section 7.12 (Swap Agreements) of the Credit Agreement.
Section 7.12 is hereby amended and restated to read in its entirety as follows:

7.12 Swap Agreements. Enter into any Swap Agreement, except for Swap Agreements
(a) which, at the time entered into, were entered into (i) to hedge or mitigate
risks to which any Borrower or any Subsidiary has actual exposure (other than
those in respect of Capital Stock) or (ii) in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Subsidiary, or (b) which, at the
time entered into, were entered into to mitigate the potential effects of
dilution in connection with the issuance by Holdings of convertible or
exchangeable Indebtedness permitted under Section 7.2(n) hereof.

8. Amendment to Section 7.14 (Negative Pledge Clauses) of the Credit Agreement.
Section 7.14 is hereby amended by adding the following text immediately prior to
the period at the end of subsection (f) thereof: “, and (g) restrictions imposed
under the HY Indenture on the date hereof or comparable provisions in any other
indenture on terms not materially more restrictive in the aggregate”.

9. Release and Transfer of Guarantor. On the effective date of this First
Amendment Agreement (a) Express Finance (Bromley) Ltd. (“Express Finance”) shall
automatically, without further action, be released from its capacity as a
Guarantor under the Loan Documents and will cease to be a Loan Party, and
(b) the parties hereto consent to the transfer by ICL of the Capital Stock of
Express Finance to Dollar UK’s wholly owned Subsidiary Purpose UK Holdings
Limited, a Non-Loan Party (the “Related Transfer”). Upon the occurrence of the
Related Transfer, the Lien granted by ICL on the Capital Stock of Express
Finance to secure the Non-US Obligations shall automatically, without further
action, be released.

10. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Administrative Agent and the Lenders that: (a) the
representations and warranties set forth in the Credit Agreement and Loan
Documents to which they are party are true and correct in all material respects
as of the date hereof, except those representations and warranties made as of a
date certain which remain true and correct in all material respects as of

 

- 3 -



--------------------------------------------------------------------------------

such date (b) after giving effect to the amendments provided in this First
Amendment Agreement, there is no Default or Event of Default under the Credit
Agreement; (c) each Loan Party has the corporate, limited liability company
power or other power necessary to execute, deliver this First Amendment
Agreement, to the extent each is a party thereto; and (d) the execution,
delivery and performance of this First Amendment Agreement have been duly
authorized by the applicable governing body of each Loan Party, and when
executed, this First Amendment Agreement will constitute the valid, binding and
enforceable obligations of each Loan Party subject to applicable bankruptcy,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity.

11. No Consent or Waiver. Nothing in this First Amendment Agreement nor any
communication between the Administrative Agent, any Lender, any Group Member or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of: (a) any Default or Event of Default,
including, without limitation, an Default or Event of Default arising as a
result of the foregoing representation proving to be false or incorrect; or
(b) any rights or remedies which the Administrative Agent or any Lender has
against any Group Members under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default.

12. Further Agreements and Representations. Each of the Loan Parties hereby,
jointly and severally:

(a) ratifies, confirms and acknowledges that the Credit Agreement, as amended
hereby, and all other Loan Documents to which it is party continue to be valid,
binding and in full force and effect as of the date hereof, and enforceable in
accordance with their terms subject to applicable bankruptcy, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity;

(b) covenants and agrees to perform all of their respective obligations under
the Credit Agreement, as amended hereby, and all other Loan Documents to which
it is party;

(c) acknowledges and agrees that as of the date hereof, no Loan Party has any
defense, set-off, counterclaim or challenge against the payment of any sums
owing to the Administrative Agent or the Lenders or the enforcement of any of
the terms of the Credit Agreement, as amended hereby, or any of the other Loan
Documents to which it is party;

(d) acknowledges and agrees that all Loans presently or hereafter outstanding
under the Loan Documents shall continue to be secured by the Collateral granted
by it;

(e) acknowledges and agrees that this First Amendment Agreement does not
constitute a novation of the Loans;

(f) ratifies, confirms and continues all rights and remedies granted by the Loan
Parties to the Administrative Agent and the Lenders in the Loan Documents to
which it is party; and

 

- 4 -



--------------------------------------------------------------------------------

(g) ratifies and confirms all waivers made by the Loan Parties in the Loan
Documents to which it is party.

13. Conditions to Effectiveness of this First Amendment Agreement. The
Administrative Agent’s and the Amendment Lenders’ obligations hereunder are
conditioned upon the satisfaction by the Loan Parties of the following
conditions precedent:

(a) receipt by the Administrative Agent of this First Amendment Agreement, duly
executed by each of the Loan Parties and Required Lenders; and

(b) receipt by the Administrative Agent of such additional agreements,
instruments, documents, writings and actions as the Administrative Agent and the
Amendment Lenders may reasonably request.

14. Miscellaneous.

(a) No reference to this First Amendment Agreement need be made in the Credit
Agreement or in any other Loan Document.

(b) This First Amendment Agreement shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns; provided, however, that no Loan Party shall assign its rights or
obligations under this First Amendment Agreement.

(c) This First Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

(d) This First Amendment Agreement may be executed in any number of counterparts
with the same effect as if all the signatures on such counterparts appeared on
one document and each such counterpart shall be deemed an original. Any
signature on this First Amendment Agreement, delivered by any party by
electronic transmission shall be deemed to be an original signature thereto.

(e) To the extent of any inconsistency between the terms and conditions of this
First Amendment Agreement and the terms and conditions of the Loan Documents,
the terms and conditions of this First Amendment Agreement shall prevail. All
terms and conditions of the Credit Agreement and any other Loan Documents not
inconsistent herewith shall remain in full force and effect.

(f) This First Amendment Agreement is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by the
Administrative Agent.

(g) Except as expressly set forth herein, neither the execution, delivery or
performance of this First Amendment Agreement, nor anything contained herein,
shall be

 

- 5 -



--------------------------------------------------------------------------------

construed as or shall operate as a course of conduct, course of dealing or a
consent to or waiver of any provision of, or any right, power or remedy of the
Administrative Agent or any Lender under, the Credit Agreement, any Loan
Document or the agreements and documents executed in connection therewith.

[remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
second Amended and Restated Credit Agreement to be duly executed as of the date
first above written.

 

DFC GLOBAL CORP. f/k/a DOLLAR FINANCIAL CORP. By:  

/s/ Randy Underwood

  Name:   Randy Underwood   Title:   Executive Vice President and Chief
Financial Officer DOLLAR FINANCIAL GROUP, INC. By:  

/s/ Randy Underwood

  Name:   Randy Underwood   Title:   Executive Vice President and Chief
Financial Officer NATIONAL MONEY MART COMPANY By:  

/s/ Randy Underwood

  Name:   Randy Underwood   Title:   Executive Vice President and Chief
Financial Officer DOLLAR FINANCIAL U.K. LIMITED By:  

/s/ Randy Underwood

  Name:   Randy Underwood   Title:   Director INSTANT CASH LOANS LIMITED By:  

/s/ Randy Underwood

  Name:   Randy Underwood   Title:   Director

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Security
Trustee, and as a Lender By:  

/s/ Matthew Siefer

  Name:   Matthew Siefer   Title   Senior Vice President

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:  

/s/ Ole Koppang

  Name:   Ole Koppang   Title:   Assistant Vice President

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

Bank of Montreal,

as a Lender

By:  

/s/ Larry S. Moore

  Name:   Larry S. Moore   Title:   Managing Director

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

Societe Generale,

as a Lender

By:  

/s/ Edward J. Grimm

  Name:   Edward J. Grimm   Title:   Director

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG Cayman Islands Branch,

as a Lender

By:   /s/ Doreen Barr   /s/ Vipul Dhadda   Name:   Doreen Barr   Vipul Dhadda  
Title:   Director   Associate

 

First Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC,

as a Lender

By:  

/s/ Luca Tassan

  Name:   Luca Tassan   Title:   Managing Director

 

First Amendment To Second Amended And Restated Credit Agreement